               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                       JONESBORO DIVISION
DAMIEN WESBY                                                  PLAINTIFF

V.                           No. 3:16 -cv-235-DPM

GLOBE MANUFACTURING COMPANY, LLC;
and CASCO INDUSTRIES, INC.                                DEFENDANTS
                                   ORDER
        Globe and Wesby each seek costs as prevailing parties under FED.
R. Civ. P. 54(d)(1) and 28 U.S.C. § 1920. Globe wants reimbursement
from Wesby, who wants his costs from          casco.   At the 8 July 2019
hearing, the court partly granted and partly denied both parties'
motions for costs, NQ 120 & NQ 121, with the particulars to come after
sorting. Here they are.
        Globe. The court awards Globe $22,681.66 in costs.
        ¯
            Transcripts. Globe seeks about $17,000.00 on this score. Costs
for "printed or electronically recorded transcripts" are recoverable if
they were "necessarily obtained for use in the case[.]" 28 U.S.C.
§    1920(2). Globe requests payment for both printed and electronically
recorded transcripts of Dr. William Hickerson's deposition.             His
videotaped deposition was shown        at trial; his testimony as   Wesby's
treating physician was critical; and the video plus a paper transcript
was necessary. Stanley v. Cottrell, Inc., 784 F.3d 454, 467 (8th Cir. 2015).
The Court denies costs for convenience expenses, including expedited
transcripts, condensed transcripts, color exhibits, video conference
room and laptop charges, and finance charges. Globe hasn't shown
their necessity. The Court therefore awards $14,739.57 in allowable
transcript costs.
       ¯   Witness fees. Globe seeks approximately $400.00 in witness
fees for Wayne Gately, Dillon Scarborough, and       Jeff Jones.   But these
fees were payments to a private process server for trial subpoenas.
Np   120-4 at 3. Private process server costs are not taxable. Crues v. KFC
Corp., 768 F.2d 230, 234 (8th Cir. 1985). The Court awards the $4,640.00
that Globe paid Wesby's experts, Drs. Ruth Rimmer and Elizabeth Buc,
as witness fees for their depositions. Stanley, 784 F.3d at 464-65. Globe
seeks all its out-of-pocket expenses for its experts testifying at trial.
Witness fees are limited by statute to $40 a day plus some travel
expenses. 28 U.S.C. § 1920(3); 28 U.S.C. § 1821. The Court will
therefore tax $3,302.09 for Jeffrey Stull and Michael McKenna's trial
attendance and reasonable travel expenses. The amounts requested for
airfare and rental cars are high. The Court has reduced the award
accordingly.
       Wesby. The Court awards Wesby $26,377.45 in costs.
       ¯
           Transcripts. Wesby requests approximately $15,000.00 for
transcripts. He's not entitled to recover the cost of the transcript of Dr.
Buc's supplemental deposition because his inadequate compliance
with the expert disclosure deadline necessitated it. The Court exercises
                                     -2-
its discretion and awards $413.95 for the closing argument transcript.
Wesby needed it to prepare the rather complicated post-judgment
motions; it was thus "necessarily obtained for use in the case" under
§ 1920(2). The Court also awards Wesby costs for both the printed and
electronically recorded transcripts of Dr. Hickerson. But the Court
denies costs for color exhibits and expedited processing for other
transcripts because Wesby hasn't shown these extras were necessary.
The Court therefore awards Wesby $12,202.45 in allowable transcript
costs.
         Copies. The Court awards the $6,691.26 Wesby requests for
copies of four sets of trial exhibits. These copies were needed for
counsel, the witnesses, and the Court. Wesby seeks approximately
$1,000.00 for deposition transcripts used at trial. He gives no specifics.
Some depositions were used in cross-examining the witnesses, but the
Court is unsure whether all these transcripts were used. The Court
therefore awards $500.00 on this score to do rough justice.
         Witness fees. Wesby also seeks approximately $400.00 in
private process server costs for Gately, Scarborough, and Jones. These
costs aren't taxable.   Wesby did not request the standard witness fee for
its expert witnesses' trial attendance, but the Court awards $40 each for
Drs. Foster, Buc, and Rinimer, along with reasonable travel expenses.
As with Globe's experts, Dr. Buc's airfare, plus the rental car charges
for her and Dr. Rin-imer, are high. The Court has therefore awarded a
                                     -3-
reduced amount. Likewise, Wesby is entitled to reimbursement for the
expert witness fees he paid to depose defendants' experts, Stull and
McKenna. The total award for this category is $6,983.74.
                                *   *     *



     The Court directs the Clerk to tax $22,681.66 against Wesby for
Globe and $26,377.45 against Casco for Wesby.
        So Ordered.



                                          D.P. Marshall Jr.
                                          United States District Judge




                                    -4-
